[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] AGREEMENT AND STIPULATION RE: CUSTODY
Whereas, there is pending in this Court the above-entitled action for dissolution of marriage; and
Whereas, the parties are the parents of the minor child, Caitlin R. Allen, born October 12, 1987. The parties hereto agree to the following terms and conditions regarding custody of the minor child, Caitlin. 1. The parties shall be awarded joint custody of the minor child, Caitlin with Caitlin's primary residence with the Plaintiff/Mother subject to reasonable rights of access to the Defendant/Father to include but not be limited to the following:
a) Alternate weekends from Friday at 6:00 p.m. until Sunday at 7:00 p.m.
b) One night during the week overnight, from after school (father will pick child up at school) to return to school on the following morning (father will return to school).
2. The child, Caitlin will spend major holidays with each of the parents on a rotating and alternating basis.
3. The child, Caitlin will spend one week of summer vacation with her father and one week of winter or spring vacation with her father.
4. Each parent shall be entitled to spend time with the child Caitlin on Caitlin's birthday.
5. Each year the child shall be with mother on Mother's Day and father on Father's Day.
6. The parties recognize that Caitlin is a child with special needs. They agree to continue to work together to assure that Caitlin's special needs are met. They further agree to remain flexible regarding the parenting plan. CT Page 15328-bp
The parties further understand that because of Caitlin's special needs, she will require on going care beyond the age of majority. Both parents agree to continue to use their best efforts on Caitlin's behalf and to continue to share parenting responsibilities.
___________________                  ___________________ MOIRA C. ALLEN                       C. MICHAEL BUDLONG PLAINTIFF                            ATTORNEY FOR PLAINTIFF
___________________                  ___________________ RICHARD W. ALLEN                     EDITH F. McCLURE DEFENDANT                            ATTORNEY FOR DEFENDANT CT Page 15328-bt